1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    ANTHONY LAQUINN ROSS,                   )   Case No.: 5:18-cv-00955 ADS
                                             )
10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,950.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
20   DATE: March 11, 2019
21                                   /s/ Autumn D. Spaeth
                              ___________________________________
                              THE HONORABLE AUTUMN D. SPAETH
22                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Brian C. Shapiro
     _________________________
4    Brian C. Shapiro
     Attorney for plaintiff Anthony Laquinn Ross
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
